Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 1 of 20

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS ISNOV 1S PM 3:44
AUSTIN DIVISION Bo

\

    

TRIEE EL

 

RODNEY REED, §
§ BP ai caste
PLAINTIFF, §
§
Vv. § CIVIL NO. A-19-CV-0794-LY
§
BRYAN GOERTZ, § * CAPITAL CASE *
BASTROP COUNTY DISTRICT §
ATTORNEY, §
§
DEFENDANT. §

ORDER DISMISSING COMPLAINT

Plaintiff Rodney Reed, a Texas death-row inmate, is scheduled to be executed on
November 20, 2019. On August 8, 2019, Reed filed a civil-rights complaint arguing that the
denial of his motion for DNA testing in state court denied him, among other things, the right to
due process of law and access to the courts. See 42 U.S.C. § 1983 (“Section 1983”). Reed later
amended his complaint and filed a motion for stay of execution.' (Doc. #11). Defendant Goertz
opposes both of these requests.

Currently pending before the court are Reed’s Amended Complaint” (Doc. #10), Goertz’s
Motion to Dismiss (Doc. #22), and Reed’s Opposition to the Motion to Dismiss (Doc. #25), as
well as Reed’s Motion to Stay Execution (Doc. #11), Goertz’s opposition (Doc. #23), and Reed’s
reply (Doc. #27). Also before the court are Goertz’s Motion to Stay Discovery (Doc. #24) and

Reed’s opposition (Doc. #26). For the reasons discussed below, Goertz’s Motion to Dismiss will

 

Reed filed his initial complaint against the Director of the Texas Department of Public
Safety, as well as the District Attorney, District Clerk, and Sheriff of Bastrop County, Texas.
Following motions to dismiss filed by all Defendants, however, Reed amended his complaint and
named only Bryan Goertz, the District Attorney of Bastrop County, as a defendant.

2 For simplicity, Reed’s Amended Complaint will hereinafter be referred to as the
complaint.
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 2 of 20

be granted and Reed’s complaint will be dismissed for failing to state a claim upon which relief
may be granted. In addition, Reed’s motion to stay the execution will be denied and Goertz’s

motion to stay discovery dismissed.

I. Background

A. The Crime, Investigation, and Trial

Reed was convicted and sentenced to death for the 1996 abduction, rape, and murder of
Stacey Lee Stites. The evidence introduced during Reed’s capital-murder trial has been
summarized in great detail by numerous courts, most comprehensively by the Texas Court of
Criminal Appeals (“CCA”) in an opinion following Reed’s third state habeas corpus proceeding.
Ex parte Reed, 271 S.W.3d 698, 702-12 (Tex. Crim. App. 2008). For purposes of this
proceeding, however, the most relevant summary of the facts is from the CCA’s 2017 opinion
affirming the denial of Reed’s DNA motion:

[] Stacey Lee Stites’s partially clothed body was found on the side of a
back country road in Bastrop County on April 23, 1996. She was wearing only a
black bra, underwear, undone blue jeans, socks, and a single tennis shoe, and her
LLE.B. name tag was found in the crook of her knee, A white t-shirt, a piece of a
brown woven belt without a buckle, and two beer cans were found nearby.
Before Stites’s murder, she was engaged to Jimmy Fennell, a Giddings police
officer at the time, and the two shared Fennell’s red pick-up truck. Stites worked
the early-morning shift at H.E.B. and typically drove the truck to work. The truck
was discovered in the Bastrop High School parking lot after Stites’s
disappearance. Among other things inside the truck, authorities found Stites’s
other shoe and broken pieces of a green plastic cup. Outside the truck, police
found a piece of a brown woven belt with the buckle attached.

Department of Public Safety (DPS) crime scene investigators Karen
Blakley, Wilson Young, and Terry Sandifer processed Stites’s body, the truck,
and the scene where Stites was found. Blakley testified at trial that the murder
weapon was the belt “[b]ecause it matched the pattern that was on [Stites’s]
neck.” Blakley also concluded that the two belt pieces matched and were torn,
not cut. Because Stites was found partially clothed and with her pants ripped
open, Blakley presumed a sexual assault preceded the murder. At the scene,
Blakley further observed Stites’s underwear was wet in the crotch and bunched
around her hips, so she tested the crotch of the underwear for semen. Getting a
positive result, Blakley collected DNA samples from Stites’s vagina and breasts.

2

 

 

 
Case 1:19-cv-00794-LY Document 31. Filed 11/15/19 Page 3 of 20

Blakley did not collect samples from Stites’s rectum because rigor mortis had
already set in. Blakley also observed scratches on Stites’s arms and abdomen, a
cigarette burn on her arm, and what appeared to be fire ant bites on her wrists. To
preserve any DNA evidence under her fingernails, DPS investigators put plastic
bags over Stites’s hands.

Dr, Robert Bayardo, the Travis County Medical Examiner, conducted
Stites’s autopsy the day after her body was found. He determined that Stites died
around 3:00 a.m, on April 23rd. He also concluded that the belt was the murder
weapon and that Stites died of asphyxiation by strangulation. Like Blakley,
Bayardo presumed Stites was sexually assaulted, took vaginal swabs, and found
sperm with both heads and tails intact. He also took rectal swabs but found only
sperm heads with no tails. He noted that her anus was dilated with superficial
lacerations. Dr. Bayardo thought the presence of sperm in the anus was indicative
of penile penctration, but noted that it may have been attributed to seepage from
the vagina. He concluded that Stites’s anal injuries occurred at or around the time
of death and therefore were not acts of consensual sexual activity.

When Young and Sandifer processed the truck for evidence, neither found
fingerprints, blood, or semen identifying the perpetrator. However, they and
Ranger L.T. Wardlow, the lead investigator on the case, noted the driver’s seat
position was reclined with the seatbelt fastened as if someone was pulled out of
the seat while buckled in. Young, who stood six feet, two inches, also noticed
that when he sat in the reclined driver’s seat, he had a clear view out of the back
window in the rearview mirror, Based on this, they concluded that someone who
was six-foot-two or of similar height must have driven the truck.

Five days after Stites’s body was found, a citizen reported finding some
items they believed were connected to Stites’s murder. The report, written by
Officer Scoggins, stated that the citizen reported that a part of a shirt, two
condoms, and part of a knife handle were found. At trial, Ranger Wardlow
testified that he did not have personal knowledge about who brought in the
condoms. However, he testified that he saw the condoms a short while after they
were brought in and confirmed that the condoms “appeared to be old and cracked
and worn out.” These items were not tested for DNA evidence before trial.

Police investigated Stites’s murder over the course of eleven months.
During that time, police obtained twenty-eight biological samples from twenty-
eight males. None of them matched the biological evidence found in and on
Stites’s body. After following several theories and lines of investigation—ruling
out people Stites knew personally—police learned information about Reed that
could make him a suspect. Reed was about the same height as Young, lived near
the Bastrop High School, and frequently walked the area late at night. Police
learned from DPS that Reed had an existing DNA sample on file and had DPS
test it against the vaginal swabs taken by-Blakley. Two different DNA tests of the
samples concluded that Reed could not be excluded as a donor of the semen.
Looking for more conclusive results, DPS forwarded the samples to LabCorp for

3

 

 

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 4 of 20

additional testing. Again, the results could not exclude Reed and determined that
the samples matched Reed’s genetic profile. The LabCorp technician, as well as
Blakley, testified that intact sperm did not live more than twenty-four hours after
commission of a vaginal-sexual assault and sperm breaks down faster in the rectal
area than in the vaginal vault.

Reed y., State, 541 S.W.3d 759, 762-63 (Tex. Crim. App. 2017).

Following the discovery that Reed’s DNA matched the DNA recovered from Stites’s
body, police provided Reed with Miranda’ warnings and interviewed him. Reed denied
knowing Stites. In May 1997, Reed was charged with capital murder. At trial the following
year, prosecutors presented the evidence discovered during the murder investigation, as well as
the testimony of Dr. Bayardo, Blakley, and DNA analyst Meghan Clement. In response, Reed’s
defense team mounted a two-pronged challenge to the State’s evidence. First, the defense
attempted to show that someone else, possibly Stites’s fiancé Jimmy Fennell, had committed the
offense. Second, to explain the presence of Reed’s semen in Stites’s body, the defense attempted
to establish that Reed had an ongoing romantic relationship with Stites and that the semen was
the result of consensual intercourse. After weighing the evidence, the jury ultimately rejected
Reed’s defense and found him guilty of capital murder. Reed was sentenced to death after a
separate punishment hearing, where the jury heard evidence that Reed had committed numerous
other sexual assaults.

B. Reed’s Post-Conviction Proceedings

Reed appealed his conviction on several grounds, including that the evidence was
factually insufficient to support his conviction for capital murder. On December 6, 2000, the
CCA rejected these claims, holding that “the strength of the DNA evidence connecting [Reed] to
the sexual assault on [Stites] and the forensic evidence indicating that the person who sexually

assaulted [her] was the person who killed her, a reasonable jury could find that [Reed] is guilty

 

3 Miranda v. Arizona, 384 U.S, 436 (1966).
4

 

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 5 of 20

of the offense of capital murder.” Reed vy. State, No. AP-73,135 (Tex. Crim. App.)
(unpublished).

Since then, Reed has repeatedly challenged the constitutionality of his conviction and
sentence in state court, having filed ten habeas corpus applications raising numerous allegations
for relief. Each of the applications by Reed includes claims that newly-discovered evidence
supports his assertion that he is actually innocent and that the State’s failure to disclose this
evidence violated his due-process rights under Brady v. Maryland, 373 U.S. 83 (1963). On these
issues alone, Reed has, over a lengthy period of time, provided the state courts with a variety of
evidence to support his allegations and has received no less than three evidentiary hearings on
the matters. To date, each of these applications has either been dismissed or denied, with neither
the trial court nor the CCA ever seriously questioning the integrity of his conviction. See, ¢.g.,
Ex parte Reed, Nos. WR-50,961-08, WR-50,961-09, 2019 WL 2607452, at *1-3 (Tex. Crim.
App. June 26, 2019).

Reed has also challenged the constitutionality of his conviction and sentence in federal
court, having sought federal habeas corpus relief from this court following the CCA’s rejection
of his first and second state habeas corpus applications, See Reed v. Thaler, No. 1:02-cv-142-
LY (W.D. Tex). After permitting limited discovery and depositions, this court stayed Reed’s
federal proceedings to allow him to return to state court to exhaust claims that had not been
presented to the state court in his previous state habeas corpus proceedings, Upon his return to
federal court some six years later, Reed filed an amended petition raising, among other claims, a
freestanding claim of actual innocence and a gateway claim of actual innocence to help

overcome the procedural default of certain allegations. The State moved for summary judgment,

 

4 Reed’s tenth state habeas corpus application, filed November 11, 2019, is currently
pending in the CCA,

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 6 of 20

and on June 15, 2012, a magistrate judge issued a comprehensive report and recommendation
listing each of Reed’s allegations and recommending their denial. A few months later, this court
issued an order largely adopting the magistrate judge’s recommendations and, relative to Reed’s
claims of actual innocence, finding there was no credible evidence to support the conclusions
that Reed had a consensual relationship with Stites or that someone other than Reed murdered
her. The decision was affirmed by the Fifth Circuit Court of Appeals in January 2014, Reed v.
Stephens, 739 F.3d 753 (Sth Cir. 2014).
C. Reed’s Post-Conviction Motion for DNA Testing

In April 2014, the State moved the state trial court to set an execution date for Reed. At a
July 2014 hearing on the matter, Reed moved the trial court, pursuant to Chapter 64 of the Texas
Code of Criminal Procedure, Tex. Code Crim, Proc, § 64 (“Chapter 64”), to have post-conviction
DNA testing performed on a large number of items, including: (1) items recovered from Stites’s
body or her clothing, (2) items found in or near Fennell’s truck, and (3) items located near the
site where Stites’s body was found. The trial court held a hearing on the motion, at which Reed
expanded his request for testing to include numerous additional items found near the crime
scene. Reed also presented the testimony of John Paulucci, an expert in crime-scene
investigation, and Deanna Lankford, an expert in DNA testing. The State presented the
testimony of three witnesses: Sergeant Gerald Clough, an investigator with the Office of the
Attorney General; Etta Wiley, a Bastrop County Deputy Clerk; and Lisa Tanner, the lead
prosecutor at Reed’s trial.

The trial: court denied Reed’s DNA motion and issued findings of fact and conclusions of
law on the matter. On appeal, the CCA remanded the case for additional findings, which the trial

court rendered. On subsequent appeal, the CCA affirmed the trial court’s denial of DNA testing

 

 

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 7 of 20

in an opinion delivered April 12, 2017. Reed, 541 S.W.3d at 759, Citing the requirements set
forth by Chapter 64, both the trial court and the CCA found that Reed failed to demonstrate: (1)
the evidence had been subjected to a chain of custody sufficient to establish it had not been
substituted, tampered with, replaced, or altered in any material respect; (2) he would not have
been convicted if exculpatory results had been obtained through DNA testing; and (3) his DNA
motion was not made to unreasonably delay the execution of his sentence, Jd. at 769-79; see
Tex. Code Crim, Proc. Article 64.03(a). Reed appealed the CCA’s decision to the United States
Supreme Court, which denied certiorari. Reed v. Texas, U.S. __, 138 8. Ct. 2675 (2018).
D. Reed’s Civil-Rights Complaint

On July 23, 2019, the trial court scheduled Reed to be executed on November 20, 2019.
Two weeks later, Reed filed this civil-rights action challenging the constitutionality of
Chapter 64 “both on its face and as interpreted, construed, and applied” by the CCA.
Specifically, Reed asserts a due-process violation resulted from the CCA’s imposition of
“arbitrary” conditions on Chapter 64, which effectively precludes DNA testing in most cases and
eviscerates the relief Chapter 64 was designed to provide. He also contends the CCA’s
interpretation of Chapter 64 has unconstitutionally deprived him of his rights under both the
United States Constitution and the Texas Constitution to access the courts, to be free from cruel
and unusual punishment, and to establish his innocence, Reed requests declaratory relief from
this court stating that Chapter 64, as construed by the CCA, violates the First, Fifth, Eighth, and
Fourteenth Amendments. See U.S. CONST. amend. I, V, VIII, and XIV. He also asks this court

to stay his upcoming execution pending a resolution of this action.

 

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 8 of 20

Il. Jurisdiction

Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, a federal court must
dismiss a case for lack of subject-matter jurisdiction “when the court lacks the statutory or
constitutional power to adjudicate the case.” Home Builders Ass n of Miss., Inc., v. City of
Madison, 143 F.3d 1006, 1010 (Sth Cir. 1998). Reed has filed a Section 1983 complaint
challenging the constitutionality of the Texas DNA statute-—Chapter 64—as authoritatively
construed by the state court. The Supreme Court has found that such challenges may be brought
in a Section 1983 action. See Skinner v. Switzer, 562 U.S. 521, 525 (2011) (holding
“postconviction claim for DNA testing is properly pursued in a [Section] 1983 action.”). This is
so because success in this civil-rights action, unlike a petition for habeas corpus relief, would not
“necessarily imply” the invalidity of Reed’s conviction. Jd, at 534 (quoting Wilkinson v. Dotson,
544 U.S. 74, 81-82 (2005)). In fact, DNA testing could potentially prove inconclusive or may
even further incriminate Reed. Because Reed’s complaint would not “necessarily spell speedier
release,” his suit is properly brought under Section 1983. Young v. Gutierrez, 895 F.3d 829, 831
(5th Cir. 2018) (citing Skinner, 562 U.S. at 534).

Nevertheless, Goertz requests dismissal of Reed’s complaint under Rule 12(b)(1),
arguing first that this court lacks subject-matter jurisdiction over the complaint under what is
known as the Rooker-Feldman doctrine.’ The doctrine is a jurisdictional rule that precludes the
lower federal courts from reviewing state-court judgments. Exxon Mobil Corp, v. Saudi Basic
Indus. Corp., 544 U.S. 280, 291-92 (2005). The Supreme Court is the only federal court vested
with authority to review a state court’s judgment. Jd.; see 28 U.S.C, § 1257(a) (providing, in

relevant part, that “[flinal judgments or decrees rendered by the highest court of a State in which

 

5 The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S, 462 (1983).

8

 

 

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 9 of 20

a decision could be had, may be reviewed by the Supreme Court by writ of certiorari” if they
involve an issue of federal law). Given the “narrow ground” the doctrine occupies, however, the
Supreme Court confined Rooker-Feldman “to cases ... brought by state-court losers . . . inviting
district court review and rejection of [a state court’s] judgments.” Jd. at 283-84,

Reed’s case does not fall within this narrow ground. Although it is true a state-court
decision is not reviewable by a lower federal court under the Rooker-Feldman doctrine, the
Supreme Court has clarified that “a statute or rule governing the decision may be challenged in a
federal action.” Skinner, 562 U.S, at 532 (citing Exxon, 544 U.S. at 284). Here, Reed’s
complaint specifically asserts that Reed is challenging “the constitutionality of [Chapter] 64 both
on its face and as interpreted, construed, and applied” by the CCA. Because Reed is not
challenging the adverse state-court decision’ themselves but rather the validity of the Texas
DNA statute they authoritatively construe, the Rooker-Feldman doctrine is inapplicable.
Skinner, 562 U.S. at 530 (holding district court had jurisdiction to consider prisoner’s Section
1983 case seeking DNA testing of evidence because case challenged “Texas’ post-conviction
DNA statute ‘as construed’ by the Texas courts” rather than challenging prior decisions denying
requests for DNA testing through state-law procedures).

Goertz also asserts that dismissal of Reéd’s complaint is warranted under Rule 12(b)(1)
because this court lacks subject-matter jurisdiction under the Eleventh Amendment. The
Eleventh Amendment generally provides immunity to a State defendant against suits in federal
court by a citizen of the State against the State or a state agency or department, U.S. CONST.
amend. XI; Saahir v. Estelle, 47 F.3d 758, 760-61 (Sth Cir. 1995) (citing Pennhurst State Sch, &
Hosp. v. Halderman, 465 U.S. 89, 97-99 (1984)). When only state officials have been sued, the

suit is barred if “the [S]tate is the real, substantial party in interest.” Pennhurst, 465 U.S. at 101.

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 10 of 20

Goertz argues that, as an agent of the State of Texas, the Eleventh Amendment provides him
immunity from this suit because the State is the real party here.

However, there is a narrow exception to Eleventh Amendment immunity when a plaintiff
sues state officials for an allegedly ongoing violation of federal law and seeks prospective,
declaratory, or injunctive relief. See Ex parte Young, 209 U.S, 123, 155-56 (1908). The
Supreme Court has held that enforcement of an unconstitutional law is not an official act,
because a state cannot confer authority on its officers to violate the Constitution or federal law.
Pennhurst, 465 U.S. at 102-03 (finding suit challenging constitutionality of state official’s action
is not one against the State and thus is not barred by Eleventh Amendment), Aguilar v. Texas
Dep't of Criminal Justice, 160 F.3d 1052, 1054 th Cir. 1998) (same) (citation omitted). To
détermine whether Ex parte Young applies, the court need only conduct a “straightforward
inquiry into whether [the] complaint alleges an ongoing violation of federal law and seeks relief
properly characterized as prospective.” Verizon Md., Inc. v. Public Serv. Comm’n of Md., 535
U.S. 635, 645 (2002) (citation omitted). Because Reed alleges a violation of federal law by an
individual acting in an official capacity as an agent of the State and seeks prospective declaratory
relief in this lawsuit, his claims are not barred by sovereign immunity. Aguilar, 160 F.3d at
1054. Contrary to Goertz’s assertions, therefore, the court does not lack subject-matter
jurisdiction.

Ill. Standard of Review

Goertz also requests a dismissal of Reed’s complaint under Rule 12(b)(6) of the Federal
Rules of Civil Procedure. A prisoner’s civil-rights complaint should be dismissed if it is
frivolous, malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C.

§ 1915A(b)(1); Fed. R. Civ. P. 12(b)(6). Although a complaint does not need detailed factual

10

 

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 11 of 20

allegations, a plaintiff must allege sufficient facts to show more than a speculative right to relief.
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Conclusory allegations and a
formulaic recitation of the elements of a cause of action will not suffice to prevent dismissal for
failure to state a claim. Jd. To withstand dismissal for failure to state a claim, a plaintiff must
plead “enough facts to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
US. 662, 678-79 (2009) (quoting Twombly, 550 U.S. at 570). A claim is plausible on its face
when the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is Hable for the misconduct alleged. Jgbal, 556 U.S. at 678-79. This
plausibility standard is not simply a “probability requirement,” but imposes a standard higher
than “a sheer possibility that a defendant has acted unlawfully.” Jd. Thus, a district court’s
dismissal of a complaint for failing to state a claim will be upheld if, “taking the plaintiffs
allegations as true, it appears that no relief could be granted based on the plaintiffs alleged
facts.” Samford v. Dretke, 562 F.3d 674, 678 (Sth Cir, 2009).
IV. Analysis

A. The Due-Process Claim

Goertz moves to dismiss Reed’s Section 1983 claims for failing to state a claim upon
which relief may be granted. To state a claim under Section 1983, a plaintiff must prove that: (1)
the conduct in question was committed by a person acting under the color of state law, and (2)
the conduct deprived the claimant of a constitutional right. Kovacic v. Villarreal, 628 F.3d 209,
213 (5th Cir. 2010). In his complaint, Reed contends that the Texas DNA statute, as construed

by the CCA, violates procedural due process because it imposes “arbitrary” and extra-statutory

ll

 

 

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 12 of 20

conditions upon individuals seeking DNA testing.® While there is no freestanding right for a
convicted defendant to obtain evidence for post-conviction DNA testing, Texas has created such
a right, and, as a result, the state-provided procedures must be adequate to protect the substantive
rights provided. Skinner v. Switzer, 562 U.S, 521, 525 (2011); Dist. Attorney’s Office for Third
Judicial Dist. v. Osborne, 557 U.S. 52, 69 (2009). In order for the procedures to be
unconstitutional, the court would have to determine that the procedures are inadequate to protect
Reed’s right to seek post-conviction DNA testing and offend “some principle of justice so rooted
in the traditions and conscience of our people as to be ranked as fundamental.” Skinner, 562
USS. at 525; Osborne, 557 U.S. at 69.

Chapter 64 permits a convicted defendant to move in the convicting court for post-
conviction DNA testing of evidence. But Chapter 64 only allows the convicting state court to
order testing if it finds that: (1) the evidence still exists and is in a condition that makes DNA
testing possible; (2) the evidence has been subject to a chain of custody sufficient to establish
that it has not been substituted, tampered with, replaced, or altered in any material respect; (3)
identity was or is an issue in the case; (4) the convicted person establishes by a preponderance of
the evidence that he would not have been convicted if DNA testing provided exculpatory results;
and (5) the motion is not made to unreasonably delay the execution of a sentence. Tex, Code
Crim. Proc. art. 64.03(a). The CCA affirmed the denial of Reed’s DNA motion because Reed

could not establish the chain-of-custody requirement or prove “by a preponderance of the

 

6 According to Reed, the CCA’s interpretation of Chapter 64 violates fundamental fairness
in several ways, including: (1) imposing a flawed chain-of-custody requirement; (2) improperly
limiting the definition of “exculpatory” only to results excluding the convicted person as the
donor of the material; (3) failing to consider post-trial factual developments in determining
whether he would have been convicted in light of presumed exculpatory DNA results; and (4)
erroneously finding “unreasonable delay” in bringing his DNA motion even though the “touch
DNA” testing he requested did not become available under the statute until 2014.

12

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 13 of 20

evidence that, in light of presumed exculpatory DNA results, he would not have been convicted.”
Reed, 541 S.W.3d at 774-78. The court also found that Reed failed to show that his motion was
not made to unreasonably delay the execution of his sentence or the administration of justice, Id.

There is nothing so egregious in Chapter 64 that rises to the level of a procedural due-
process violation. Reed has not met the heavy burden of showing that the procedures established
by Chapter 64, as construed by the CCA, are inadequate to protect a defendant’s right to post-
conviction DNA testing. Considering Reed fully utilized the process enacted by the Texas
Legislature to obtain DNA testing, all Reed has shown is that he disagrees with the state court’s
construction of Texas law. That is not enough.

After careful consideration, this court is unable to find any failure of the state’s
procedures that “offends some principle of justice so rooted in the traditions and conscience of
our people as to be ranked as fundamental” or that “transgress[es] any recognized principle of
fundamental fairness in operation.” Moon v, City of El Paso, 906 F.3d 352, 359 (Sth Cir. 2018)
(citing Osborne, 557 U.S. at 69), Indeed, there is simply “nothing inadequate about the
procedures [Texas] has provided to vindicate its state right to postconviction relief in general,” or
anything “inadequate about how those procedures apply to those who seek access to DNA
evidence.” Osborne, 557 U.S at 70; see also Pruett v. Choate, 711 F. App’x 203, 206-07 (Sth
Cir. 2017) (unpublished) (finding plaintiffs assertions regarding CCA’s interpretation of
Chapter 64 “boil down to the bare claim that the CCA misapplied Texas law” and not a due-
process violation).’ In other words, Reed fails to establish that Chapter 64, as construed by the

CCA, denies him procedural due process. Skinner, 562 U.S. at 525.

 

7 “An unpublished opinion issued after January 1, 1996 is not controlling precedent, but
may be persuasive authority. 5th Cir. R. 47.5.4.” Ballard v. Burton, 444 F.3d 391, 401 & n.7
(5th Cir. 2006).

13

 

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 14 of 20

B, Access to Courts

Reed next contends that the CCA’s interpretation of Chapter 64 prevents him from
gaining access to potentially exculpatory information that could demonstrate his innocence.
According to Reed, this lack of information interferes with his First and Fourteenth Amendment
rights of access to the courts, as it prevents him from collecting evidence to support cither a
successive habeas corpus petition or an application for clemency. US. CONST. amend. I, XIV.
This claim fails to state a claim upon which relief may be granted.

It is well established that prisoners have a constitutional right of access to the courts that
is “adequate, effective, and meaningful.” Terry v. Hubert, 609 F.3d 757, 761 (Sth Cir. 2010)
(quoting Bounds v. Smith, 430 U.S. 817, 822 (1977)). That being said, “[o]ne is not entitled to
access to the courts merely to argue that there might be some remote possibility of some
constitutional violation.” Whitaker v. Collier, 862 F.3d 490, 501 (5th Cir, 2017) (quoting
Whitaker vy. Livingston, 732 F.3d 465, 467 (Sth Cir. 2013)), Rather, a plaintiff must show an
actual injury and an actual legal claim to establish a valid access-to-courts claim, Lewis v.
Casey, 518 U.S. 343, 350-52 (1996); see also Turner v. Epps, 460 F. App’x. 322, 328 (Sth Cir.
2012) (explaining that “an inmate who brings a § 1983 claim based upon his right of access to
the courts must be able to show that the infringing act somehow defeated his ability to pursue a
legal claim.”). This requirement reflects the fact that “the very point of recognizing any access
claim is to provide some effective vindication for a separate and distinct right to seek judicial
relief for some wrong.” Christopher vy. Harbury, 536 U.S. 403, 414-15 (2002).

In addition to Reed’s access-to-courts claim, Reed’s civil-rights action alleges that
Chapter 64—on its face and as construed by the CCA—violates his due-process rights, the

Eighth Amendment, the Texas Constitution,’and his right to establish his innocence. But Reed

14

 

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 15 of 20

has presented nothing which permits this court to conclude that his rights under the United States
Constitution or Texas Constitution are violated by Chapter 64. Reed thus cannot establish the
necessary prerequisite of an “actual injury” to support his access-to-courts claim when he has no
colorable claim to present to the court in the first place. “Plaintiffs must plead sufficient facts to
state a cognizable legal claim.” Whitaker, 732 F.3d at 467. Because Reed has not met the
pleadings standards for the claims he raises, any access-to-the-courts theory fails as well.

Furthermore, although Reed argues the denial of his DNA motion impedes access to
evidence he needs in order to pursue another actual-innocence claim in state court, the right of
access to the courts does not encompass the ability “to discover grievances, and to litigate
effectively once in court.” Lewis, 518 U.S. at 354 (emphasis in original).. Reed points to no
actual claim that he was prevented from lodging in a court of law. Although Reed sought DNA
testing to support a potential actual-innocence claim, his request was evaluated by the state trial
court pursuant to the statutory process set forth in Chapter 64. State v. Reed, No. 8701 (21st
Dist. Ct., Bastrop Cnty., Tex. Sept. 9, 2016) (Findings of Fact and Conclusions of Law), Reed
also took advantage of the right to appeal the state trial court’s decision to the CCA as set forth
in the statute. See Tex. Code Crim. Proc. Article 64.05. Considering Reed fully utilized the
processes of Chapter 64, he has shown only that his state-court motion was denied. That is not
enough to establish an “actual injury” to support a claim that his right of access to the courts was
obstructed. Reed’s claim therefore fails.
C, The Eighth Amendment

Reed argues that Chapter 64 violates the Eighth Amendment’s prohibition on cruel-and-
unusual punishment because the CCA has interpreted Chapter 64 to allow the denial of DNA

testing even under circumstances where such testing has the capacity to prove innocence, See

15

 

 

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 16 of 20

U.S. CONST. amend, VIII. Without the opportunity to establish his innocence with potentially
exculpatory DNA results, Reed contends, his execution will constitute cruel-and-unusual
punishment. Reed provides no argument to-support this assertion, nor is the court aware of any
precedent indicating the denial of DNA testing constitutes an Eighth Amendment violation.
Indeed, Reed’s argument essentially seeks to constitutionalize a right to DNA testing under the
Eighth Amendment whenever such testing “has the capacity to prove innocence,” a notion the
Supreme Court unambiguously rejected in Osborne. 557 U.S. at 72 (rejecting invitation to
recognize “a freestanding right to DNA evidence” and concluding there is no substantive due-
process post-conviction right to obtain evidence for DNA testing purposes). As such, Reed fails
to state a viable Eighth Amendment claim.

D. Actual Innocence

In a related allegation, Reed refers to an asserted constitutional right to prove his “actual
innocence.” The State’s refusal to allow DNA testing, Reed argues, deprives him of “the
opportunity to make a conclusive showing that he is actually innocent .. . in violation of the
Eighth Amendment, the right to access to courts, the right to a remedy, and the Due Process
Clause of the Fourteenth Amendmentf{.]” But whether such a federal right exists is “an open
question.” Osborne, 557 U.S, at 71. Reed fails to provide this court with authority establishing
such a right and does not state a claim upon which relief may be granted.

Further, like the previous Eighth Amendment claim, Reed’s attempt to establish a right to
demonstrate his actual innocence through DNA testing fails under Osborne, “One of the main
reasons underlying the decision in Osborne is that it should be primarily up to the state and
federal legislatures to fashion procedures that balance the powerful exonerating potential of

DNA evidence with the need for maintaining the existing criminal justice framework and the

16

 

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 17 of 20

finality of convictions and sentences.” See Alvarez vy. Attorney Gen. for Fla., 679 F.3d 1257,
1265 (11th Cir, 2012) (citing Osborne, 557 U.S. at 62-63, 72-74), Although Reed asks this court
to establish a right to DNA testing under the Eighth Amendment, such a holding would squarely
conflict with the Supreme Court’s explicit rejection of the invitation “[t]o suddenly
constitutionalize this area.” Osborne, 557 U.S. at 73 (“We are reluctant to enlist the Federal
Judiciary in creating a new constitutional code of rules for handling DNA.”). Only the Supreme
Court may expand the existing parameters set forth in Osborne.
E. Claims Under the Texas Constitution

The dismissal of the above allegations leaves Reed’s corresponding claim that his rights
under the Texas Constitution were also violated. The Supreme Court has cautioned federal
courts to avoid “[nJeedless decisions of state law’ when, in situations such as this, the
corresponding federal claims have been dismissed. United Mine Workers v. Gibbs, 383 U.S. 715
726 (1966) (“Certainly, if the federal claims are dismissed before trial, even though not
insubstantial in a jurisdictional sense, the state claims should be dismissed as well.”), And the
general rule in the Fifth Circuit “is to dismiss state claims when the federal claims to which they
are pendent are dismissed.” Enochs vy. Lampasas Cty., 641 F.3d 155, 161 (Sth Cir. 2011) (citing
Parker & Parsley Petroleum Co. v. Dresser Industries, 972 F.2d 580, 585 (Sth Cir. 1992));
Brookshire Bros. Holding Inc. v. Dayco Products, Inc., 554 F.3d 595, 602 (Sth Cir. 2009) (noting
that “the general rule is that a court should decline to exercise jurisdiction over remaining state-
law claims when all federal-law claims are eliminated before trial”). For these reasons, the court

declines to exercise pendant jurisdiction over Reed’s state-law claims.

17

 

 
Case 1:19-cv-00794-LY Document 31. Filed 11/15/19 Page 18 of 20

V. Motion to Stay Execution

Reed asks this court to stay his upcoming execution to allow for more time to review the
claims raised in his complaint. A federal court has inherent discretion when deciding whether to
stay an execution. See 28 U.S.C, § 2251(a)(1); Nken v. Holder, 556 U.S. 418, 434 (2009).
However, “a stay of execution is an equitable remedy, and an inmate is not entitled to a stay of
execution as a matter of course.” Hill v. McDonough, 547 U.S. 573, 583-84 (2006); Murphy v.
Collier, 919 F.3d 913, 915 (5th Cir. 2019). In deciding whether to grant a stay of execution, a
court must consider: (1) whether the stay applicant has made a strong showing that he is likely to
succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)
whether issuance of the stay will substantially injure the other party interested in the proceeding;
and (4) where the public interest lies. Nken, 556 U.S, at 425-26.

The Nken factors support denying Reed’s Motion to Stay Execution.’ In particular, Reed
fails to show a likelihood of success on the merits. Reed requests a stay of execution so that the
court may consider the issues raised in his complaint: namely, whether Chapter 64, as
interpreted by the state trial court and CCA, violates Reed’s constitutional rights under both the
United States and Texas Constitutions. Because the court rejects Reed’s claims, he cannot
demonstrate a likelihood of success on the merits, See Diaz v. Stephens, 731 F.3d 370, 379 (Sth
Cir. 2013) (affirming denial of stay when movant fails to establish likelihood of success on the
merits).

Furthermore, equitable considerations weigh against granting Reed’s Motion to Stay

Execution. This court applies “a strong equitable presumption against the grant of a stay where a

 

8 The second Nken factor-—-the possibility of irreparable injury—‘“weighs heavily in the
movant’s favor.” O'Bryan v. Estelle, 691 F.2d 706, 708 (Sth Cir. 1982) (per curiam). But an
applicant is not entitled to a stay “[as] a matter of right, even if irreparable injury might
otherwise result to the appellant.” Nken, 556 U.S, at 427 (internal quotation marks omitted).

18

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 19 of 20

claim could have been brought at such a time as to allow consideration of the merits without
requiring entry of a stay.” Afurphy, 919 F.3d at 915 (citing Hill, 547 U.S. at 584). Here, Reed
waited until the trial court held a hearing on the State’s motion to set an execution date before
seeking DNA testing under Chapter 64, despite the fact (1) he was convicted nearly 16 years
previously, and (2) Chapter 64 had existed with only slight variations for over 13 years at the
time Reed filed his motion. The CCA found that “there does not appear to be any factual or legal
impediments that prevented Reed from availing himself of post-conviction DNA testing earlier.”
Reed, 544 S.W.3d at 779. Reed did not file this action until the state trial court scheduled his
current execution date. Reed contends his state DNA proceedings “were marred by striking
irregularities and delays requested by the State.” But this does not explain the delay in filing this
action over two years after the conclusion of Reed’s state DNA proceedings. The court will
deny the request for stay, |
Vi Conclusion and Order

Contrary to arguments made by Goertz, neither the Rooker-Feldman doctrine nor the
Eleventh Amendment divest this court of subject-matter jurisdiction over Reed’s claims for
relief. However, Reed’s complaint fails to state a claim upon which relief may be granted
because there is nothing inadequate about how Chapter 64’s procedures apply to those who seek
access to DNA evidence. See 28 U.S.C. § 1915A(b)(1); Fed. R. Civ, P. 12(b)(6).

It is therefore ORDERED that Goertz’s Motion to Dismiss, filed October 15, 2019 (Dec.
#22), is hereby GRANTED.

It is further ORDERED that Reed’s Amended Complaint (Doc. #10) seeking declaratory
relief is DISMISSED WITH PREJUDICE for failing to state a claim upon which relief may be

granted. 28 U.S.C. § 1915A(b)(1); Fed. R, Civ. P. 12(b)(6).

19

 

 

 
Case 1:19-cv-00794-LY Document 31 Filed 11/15/19 Page 20 of 20

It is further ORDERED that Reed’s Motion to Stay Execution, filed October 1, 2019
(Doe. #11), is DENIED.

Finally, it is ORDERED that Goertz’s Motion to Stay Discovery, filed October 15, 2019
- (Doc. #24), is DISMISSED.

SIGNED this the LA day of November, 2019.

 

UMTED STATES DISTRICT JUDGE

20
